The offense is burglary; the punishment, confinement in the penitentiary for two years.
Herman Kipp testified that on the first of March, 1935, someone broke into his barn and took therefrom 715 bushels of cottonseed and 100 pounds of "shorts." Romeo Montez, a witness for the State, testified that he participated with appellant in committing the burglary. The State introduced in evidence appellant's written confession in which he fully admitted his guilt.
While the sheriff was testifying he was asked by appellant's counsel to state why appellant made the confession. He replied in effect that he made it because he was guilty. Appellant's objection to the answer was sustained and the court promptly instructed the jury to disregard it. In the light of the record, the opinion is expressed that reversible error is not presented.
Appellant testified in his own behalf. On cross-examination he was required to testify, over his objection, that he had been convicted in 1933 for theft of turkeys. This testimony was admissible for the purpose of impeachment.
Our examination of the record leads us to the conclusion that reversible error is not presented.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.